1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                         Case No.: 1:14-cr-00076-001 LJO
8                          Plaintiff,                  ORDER OF RELEASE
9          v.
10   JULIAN ORNELAS,
11                         Defendant.
12

13          A sentencing hearing regarding violation of supervised release was held March 25, 2019.
14
     The defendant has been accepted to the Salvation Army Residential Drug Treatment Program, an
15
     inpatient facility located in Stockton, California. The defendant shall be released with the same
16
     previously ordered conditions of supervised release issued on March 21, 2016. The defendant
17
     shall comply with the additional conditions of supervision as follows:
18

19          1. The defendant shall reside and participate in an inpatient correctional treatment

20              program to obtain assistance for drug and/or alcohol abuse, for a period of up to 6
21              months, and up to 10 additional days for substance abuse detoxification services if
22
                deemed necessary.
23
            Status Conference re drug treatment program set for June 24, 2019, at 9:30am. before
24
     Judge O’Neill.
25

26   ///

27   ///
28   ///
1           IT IS HEREBY ORDERED that the defendant shall be released to Kevin Mitchel of the
2
     Federal Defender Office, on Tuesday, March 26, 2019 at 8:30am for transportation directly to
3
     the inpatient drug treatment facility.
4

5

6
     IT IS SO ORDERED.

7       Dated:     March 25, 2019                        /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
